Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 06, 2022

The Court of Appeals hereby passes the following order:

A22A0244. PIKE CENTER, LLC et al. v. ARMEN & JOSEPH JEWELERS,
    INC.

      Armen & Joseph Jewelers, Inc. (“Armen”) filed suit against Pike Center, LLC
(“Pike”), RB Management Services, Inc. (“RB”), and Middour Investments, LLC
(“Middour”) in the Magistrate Court of Gwinnett County. In its complaint, Armen
alleged that its property was damaged when the roof of the office space it leased from
Pike began to leak. The magistrate court entered judgment in favor of the defendants,
and Armen appealed to the Superior Court of Gwinnett County seeking de novo
review of the magistrate’s order. Following a bench trial, the superior court entered
judgment in favor of Armen and awarded Armen $36,000 in damages and $8,950.69
in attorney fees. Pike and RB1 filed a direct appeal to this Court, citing OCGA § 5-6-
34 (a) (1).2 We, however, lack jurisdiction.
      Although not raised by the parties, “[t]his Court has a duty to inquire into its
jurisdiction to entertain each appeal.” Yakob v. Kidist Mariam Ethiopian Orthodox
Tewahedo Church, Inc., 359 Ga. App. 13, 18 (1) (a) (856 SE2d 722) (2021) (citation
and punctuation omitted).
      Appeals from decisions of the superior courts reviewing decisions of
      lower courts by certiorari or de novo proceedings shall be by application


      1
      Prior to the bench trial, the superior court entered a consent order dismissing
Middour from the action.
      2
         OCGA § 5-6-34 (a) (1) provides that appeals may be taken to this Court from
“[a]ll final judgments . . . except as provided in Code Section OCGA § 5-6-35[.]”
      for discretionary appeal. OCGA § 5-6-35 (a) (1), (b). The clear intent of
      section (1) (a), above, was to give the appellate courts (particularly the
      Court of Appeals) the discretion not to entertain an appeal where the
      superior court had reviewed a decision of certain specified lower
      tribunals (i.e., two tribunals had already adjudicated the case). Because
      the appeal to this Court is taken from the decision of a superior court
      reviewing a decision of a magistrate court by a de novo proceeding, the
      discretionary appeal procedures of OCGA § 5-6-35 were required[.]


Dean’s Catering v. Sturm & Assoc., 231 Ga. App. 202, 202-203 (498 SE2d 786)
(1998) (citations and punctuation omitted). “Compliance with the discretionary
appeals procedure is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga.
App. 257, 257 (471 SE2d 60) (1996).
      Pike’s and RB’s failure to comply with the discretionary appeal procedure
deprives us of jurisdiction over this direct appeal, which is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/06/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.